SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 6, 2009 Jumpkicks, Inc. (Exact name of small business issuer as specified in its charter) Delaware 26-0690857 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 632 Marsh Creek Court, Henderson, NV 89002 (Address of principal executive offices) 888-283-1426 (Issuer’s telephone number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4 – Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant’s Certifying Accountant. On August 6, 2009, Moore & Associates Chartered (the “Former Accountant”) resigned as the Company’s accountant.On August 25, 2009, the Company’s board of directors approved the resignation. The Former Accountant’s audit reports on the financial statements of the Company for the fiscal year ended October 31, 2008 contained no adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope or accounting principles, except that the audit reports on the financial statements of the Company for the fiscal year ended October 31, 2008 contained an uncertainty about the Company’s ability to continue as a going concern. During the year ended October 31, 2008, and through the interim period ended January 31, 2009 and April 30, 2009, there were no “disagreements” (as such term is defined in Item 304 of Regulation S-K) with the Former Accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements if not resolved to the satisfaction of the Former Accountant would have caused them to make reference thereto in their reports on the financial statements for such periods. During the year ended October 31, 2008, and through the interim period ended January 31, 2009 and April 30, 2009, there were no “reportable events” (as such term is defined in Item 304 of Regulation S-K). On August 25, 2009, the Company provided the Former Accountant with its disclosures in this Current Report on Form 8-K disclosing the resignation of the Former Accountant and requested in writing that the Former Accountant furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether or not they agree with such disclosures. The Former Accountant’s response is filed as an exhibit to this Current Report on Form 8-K. On August 27, 2009, the PCAOB revoked the registration of the Former Accountant because of violations of PCAOB rules and auditing standards in auditing the financial statements, PCAOB rules and quality controls standards, and Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 thereunder, and noncooperation with a Board investigation. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits 16.1 Letter from Former Accountant SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Jumpkicks, Inc. /s/ Richard Douglas Richard Douglas
